TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00395-CR


Pauline Faye Jones, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 60315, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Appellant is represented by appointed counsel, Bobby Dale Barina.  Counsel's brief
was originally due September 27, 2007.  The time for filing was extended twice on counsel's motion,
most recently to November 28, 2007.  The brief has not been received.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and, if so, whether the attorney appointed by the court has
abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and
recommendations.  If necessary, the court shall appoint substitute counsel who will effectively
represent appellant in this cause.  A record from this hearing, including copies of all findings and
orders and a transcription of the court reporter's notes, shall be forwarded to the Clerk of this Court
for filing as a supplemental record no later than February 29, 2008.  Tex. R. App. P. 38.8(b)(3).


				__________________________________________
				Diane Henson, Justice
Before Justices Patterson, Puryear and Henson
Abated
Filed:   January 31, 2008
Do Not Publish